Dismissed and Opinion Filed July 19, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00521-CV

                    IN THE INTEREST OF M.R., A CHILD

                On Appeal from the 417th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 417-30026-2019

                         MEMORANDUM OPINION
             Before Justices Partida-Kipness, Pedersen, III, and Nowell
                        Opinion by Justice Partida-Kipness
      This is an appeal from an order striking appellant’s petition in intervention in

a child protection case. We questioned our jurisdiction over this appeal because it

appeared to have been untimely filed. See Brashear v. Victoria Gardens of

McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on

reh’g) (timely filing of notice of appeal is jurisdictional). The final judgment was

signed March 22, 2022. Because an appeal in a child protection case is accelerated,

the notice of appeal was due April 11, 2022 or, with an extension motion, April 26,

2022. See TEX. R. APP. P. 26.1(b) (accelerated appeals must be filed within twenty

days of judgment); TEX. R. APP. P. 26.3 (providing for a fifteen-day extension of

time for filing notice of appeal); TEX. R. APP. P. 28.4 (providing that appeals in child
protection cases are accelerated); Smith v. City of Garland, 523 S.W.3d 234, 239

(Tex. App.—Dallas 2017, no pet.) (order striking petition in intervention appealable

upon rendition of final judgment). The notice of appeal, however, was not filed until

April 28, 2022.

      We requested jurisdictional briefing from appellant but nothing in appellant’s

letter brief demonstrates the appeal was timely filed. Accordingly, we dismiss the

appeal. See TEX. R. APP. P. 42.3(a).




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE


220521F.P05




                                        –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF M.R., A                  On Appeal from the 417th Judicial
CHILD                                       District Court, Collin County, Texas
                                            Trial Court Cause No. 417-30026-
No. 05-22-00521-CV                          2019.
                                            Opinion delivered by Justice Partida-
                                            Kipness, Justices Pedersen, III and
                                            Nowell participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 19, 2022.




                                      –3–